Citation Nr: 0121420	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  95-06 181	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for atrophy of the 
right leg due to polio by aggravation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1964.

This case came to the Board of Veterans' Appeals (Board) from 
an August 1994 RO decision which determined that the veteran 
had not submitted new and material evidence to reopen a 
previously denied claim for service connection for atrophy of 
the right leg.  The veteran was notified of this decision in 
August 1994.  A notice of disagreement was received in August 
1994.  In a January 1995 decision, the RO denied service 
connection for atrophy of the right leg due to polio by 
aggravation.  The statement of the case was issued in January 
1995, and a substantive appeal addressing this issue was 
received in February 1995.  A personal hearing was held 
before an RO hearing officer in June 1995.  In a March 1998 
decision, the Board, in pertinent part, determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for atrophy of the right leg due 
to polio by aggravation.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In a January 1999 joint motion to the Court, the parties (the 
veteran and the VA Secretary) requested that the part of the 
Board decision, which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for atrophy of the right leg due to polio by 
aggravation, be vacated and the issue remanded; a January 
1999 Court order granted the joint motion.  A personal 
hearing was held before a member of the Board in October 
1999.  In a March 2000 decision, the Board, in pertinent 
part, determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
atrophy of the right leg due to polio by aggravation.  In 
June 2000, the veteran filed a motion to vacate the March 
2000 Board decision.  In September 2000, the Board denied the 
veteran's motion.  The veteran then appealed to the Court.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1961 to December 1964.

2.  In December 2000, the Board was notified by the 
Wilmington RO that the veteran died on December [redacted], 2000.

3.  In January 2001, the Court vacated the March 2000 Board 
decision.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that, while the case was 
pending action at the Court, the veteran died on December [redacted], 
2000.  In late December 2000, the veteran's widow submitted 
an Application for US Flag for Burial Purposes.  A January 
2001 Court order shows that the Court received a copy of the 
veteran's death certificate in late December 2000; the Court 
vacated the Board's March 2000 decision and dismissed the 
appeal.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
Iris S. Sherman
Member, Board of Veterans' Appeals

 



